DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/31/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 12/31/2019 are accepted by the examiner.
Priority
 The application is filed on 12/31/2019 and therefore the effective filing date of
the  application is 03/26/2019. 

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 8-9, and 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hotchkies (US 20190109926 A1, hereinafter, Hotchkies) in view of Cho et al. (US 20190332698 A1, hereinafter, Cho).
 	Regarding claim 1, Hotchkies discloses a method, comprising: maintaining, by a server system, a cache data store operable to store data for a plurality of users 
 	in response to a cache miss for a request from a first one of the plurality of users (Paragraph 0019: As the cache management service routes incoming requests based on the clusters, cache performance metrics (e.g., cache hit or miss rate, routing cost, user perceived latency, combination of the same, or the like) can be collected from the content serving devices or client computing devices), 
 	[generating, by the server system, a user-specific time-to-live (TTL) value for the first user] (Paragraphs 0061: setting expiration time (e.g., time to life or “TTL”) of content cached by the content service device in accordance with times of “switch-overs” between the associations with different groups of content requests), 
 	including by: using a machine learning model to generate a predicted future access pattern for the first user that indicates a distribution of time periods during which the first user is expected to access the web service (Paragraphs 0073, 0037: use a subset of the historical data obtained from the request information data store 122 and user information data store 124 as basis for training data for a specific model. The training data needs to be representative of real-world use of a function (e.g., to predict a defined content delivery performance measure or to determine an ATF configuration based on content request attributes and a proposed content delivery strategy) corresponding to the model); and 

 	Hotchkies  does not explicitly states but Cho from the same or similar fields of endeavor teaches generating, by the server system, a user-specific time-to-live (TTL) value for the first user (Cho, Paragraphs 0067: a creation time of the materialized view of data in the data store is obtained upon receiving a trigger to update the materialized view (operation 402). For example, the trigger is generated in response to a request for data in the materialized view and/or after the TTL of the materialized view has lapsed. In turn, the creation time may be obtained as a timestamp, offset, and/or other representation of the latest update to the materialized view.)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generating, by the server system, a user-specific time-to-live (TTL) value for the first user as taught by Cho in the teachings of Hotchkies  for the advantage of  managing a materialized view of data in a data store and maintain an eventual consistency of the first materialized view with the data store (Cho Abstract).

 	Regarding claim 2, the combination of Hotchkies  and Cho discloses a method according to claim 2,2. The method of claim 1, wherein generating the predicted future access pattern for the first user includes: retrieving access pattern information associated with the first user (Hotchkies, Paragraph 0020: the content delivery performance metrics may include user-specific valuations, such as a purchase propensity corresponding to a likelihood that a user makes a related purchase (including its associated timing, type, amount, frequency, etc.) after receiving a response to the user's content request. All of the information regarding historical content requests, content delivery strategy and corresponding performance can be used as training data for the model), 
 	wherein the access pattern information is indicative of an access history, by the first user, of the web service over a previous time period; and applying at least a portion of the access pattern information to the machine learning model to generate the predicted future access pattern for the first user (Hotchkies  Paragraphs 0017, 0020: one aspects of the disclosure will be described with regard to cache management via request routing and content pre-caching based on machine learning models. In one embodiment, a cache management service associated with a content provider may build a model to route incoming content requests to appropriate content serving computing devices). 
 	Regarding claim 8; Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9; Claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 14; the combination of Hotchkies  and Cho discloses the non-transitory, computer-readable medium of claim 8, wherein the operations further comprise: subsequent to the cache miss, retrieving requested data from a database; sending the requested data to a user device associated with the first user; storing the requested data in the cache data store with an initial TTL value; and subsequent to generating the user-specific TTL value, updating the initial TTL value in the cache data store with the user-specific TTL value (Cho Paragraph 0048: the materialized view is updated “incrementally” using changes from view store 300 and/or source of truth 334, after the TTL for the materialized view has expired…..The TTL is also be tuned to control for the staleness of data in materialized view store 302 and/or the frequency with which materialized views 304 are updated).
 	Regarding claim 16; Claim 16 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 17; the combination of Hotchkies  and Cho discloses the method of claim 16, wherein the training the machine learning model includes training a long short-term memory (LSTM) artificial neural network (Hotchkies , Paragraphs 0023, 0025: some upper levels of a decision tree or some portion of input layer of an artificial neural network may be separable because the input to these portions corresponds to data accessible by individual client computing devices)
Allowable Subject Matter 

6.	Claims 3-7, 10-13, 15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singhal (US 20150178277 A1) discloses method(s) for predicting effect of database cache on query elapsed response time during an application development stage are disclosed. Query executed on a database is classified and a query type is obtained. Database statistics are collected to further determine one or more cache miss factors with respect to the query type.
Kumar et al.( US 20070282699 A1) discloses a graphical user interface (GUI) that facilitates insight discovery and exploration of product affinities across time, generated by a purchase sequence analysis of a retailer's transaction data… and profile the value of a product across time with regard to other products fixed in time.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498